141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.J.S. BRATTAIN, Plaintiff-Appellant,v.COUNTY OF SAN BERNARDINO;  Hugh Jacoby, Deputy Sheriff,Defendants-Appellees.
No. 97-55457.D.C. No. CV-95-00851-DDP.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Appeal from the United States District Court for the Central District of California Dean D. Pregerson, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
J.S. Brattain appeals pro se the district court's grant of partial summary judgment to defendants on his claims of false arrest, false imprisonment, and unreasonable search, and the jury's verdict for defendant Jacoby on his claim of excessive force, in his 42 U.S.C. § 1983 civil rights action.


3
Brattain contends that "there are really no issues of ... discord that arose at the trial" regarding the claim of excessive force against Jacoby.  He contends only that defense counsel biased the jury by belaboring the fact that summary judgment had previously been entered for defendants on all other claims.


4
Because Brattain did not allege any facts that implicated a County of San Bernadino ("County") custom, pattern or practice, the district court properly entered summary judgement for the County.  See Monell v. Department of Soc. Servs., 436 U.S. 658, 690-91, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)


5
Because Brattain failed to raise a genuine issue of material fact as to whether he was falsely arrested or imprisoned, the district court properly entered summary judgment for defendants on these claims.  See Terry v. Ohio, 392 U.S. 1, 20-23, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).


6
Because Brattain provided no factual or legal support for the contention that defendant improperly commented on the fact that summary judgment was entered for defendants on Brattain's other claims, we deem this contention waived.  See Northwest Acceptance Corp. v. Lynnwood Eguip., 841 F.2d 918, 924 (9th Cir.1987).


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3